DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings received on 08/19/2019 have been accepted by the examiner.

Information Disclosure Statement
Acknowledgment is made of applicant's Information Disclosure Statement (IDS) Form PTO-1449, filed 12/04/2020.  The information disclosed therein was considered.
Election/Restrictions
Applicant’s election without traverse of Invention I (claims 16-22) in the reply filed on 12/04/2020 is acknowledged and new claims 27-41 are added. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-41 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 16, the limitations in lines 5-8 recited “identify, at a first condition of the biasing operation, an activation of a first quantity of the set of memory cells;Page 4 of 11App. No. 16/544,730PATENTAmendment dated December 4, 2020Reply to Office Action dated October 6, 2020 identify, at a second condition of the biasing operation, an activation of a second quantity of the set of memory cells”, it is unclear what an activation of a first quantity and second quantity of the set of memory cells is? For example an activation to turn the first quantity and the second quantity of the set of memory cells on or off? Or is an activation of a voltage, or current threshold switching? Please see [0016] of the specification and clear claim language/definition of the activation/an activation of what needs to be cited. Please make any required analogous changes in the dependent claims. Claims 17-22 & 27-34 are rejected because of their dependency to the rejected base claim 16.

Regarding claim 23, the limitations in lines 3-6 recited “identifying a first condition of the biasing operation corresponding to activation of a first quantity of memory cells of the set of memory cells; identifying a second condition of the biasing operation corresponding to activation of a second quantity of memory cells of the set of memory cells”, it is unclear what an activation of a first quantity and second quantity of the set of memory cells is? For example an activation to turn the first quantity and the second quantity of the set of memory cells on or off? Or is an activation of a voltage, or current threshold switching? Please see [0016] of the specification and clear claim language/definition of the activation/an activation of what needs to be cited. Please make any required analogous changes in the dependent claims. Claims 24-26 & 35-41 are rejected because of their dependency to the rejected base claim 23.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure Cometti et al (US20130227200 FIG 4 & FIG 6 discloses STEPS 404-406 & 603-605 programming group of memory cells and determined using distributions of cell program levels, generating bias value for a respective word lines and storing the bias value in a parameter, and based on bias values, adjusting parameters).
 Inoue et al (US20070041235 FIG 8-9; [0084] discloses bias voltage which is determined by the absolute value of a difference between row selected potential and column unselected potential) & Dunga et al (US10541031 FIG 4-5; teaches memory block comprising a plurality of bias elements)/
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUNA A TECHANE whose telephone number is (571)272-7856.  The examiner can normally be reached on 571-272-7856.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 571-272-1852.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/MUNA A TECHANE/               Primary Examiner, Art Unit 2827